DETAILED ACTION
The action is responsive to the amendment filed on 09/27/2021. Claims 1-20 are pending in the case. Claims 1, 11 and 18 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Pitsillides et al. (US Patent No. 9933929 B1) discloses a request to resize a GUI design layout, analyzing semantics of the GUI design layout, automatically defining a set of semantic-aware resize constraints for GUI elements based on the analyzed semantics, generating a resized GUI design layout by resizing the GUI elements according to the semantic-aware resize constraints and providing edge pinning overlays indicating the semantic-aware constraints that are updated with a resizing of the GUI design layout.
Barber et al. (US Patent No. 5633997) discloses dynamically updating GUI elements and overlays as a user resizes windows.
Ferry et al. (US Patent Pub. No. 20130332869 A1) discloses removing a guideline overlay when a user is not making any changes to a GUI layout.
Bowden et al. (US Patent No. 8392841 B1) discloses overlays on a webpage that are dynamically updated in response to user cursor input.
Hoford et al. (US Patent Pub. No. 20170337321 A1) discloses analyzing a GUI layout in order to determine constraints and rules for resizing and resizing a GUI according to the constraints and rules.
However the features of during resizing of the plurality of graphical user interface elements from the first size to the second size, provide an intermediate sized layout of the graphical user interface .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171